Citation Nr: 0324509	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  99-11 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 70 percent disabling.

2.  Entitlement to an effective date earlier than October 20, 
1998, for the award of a 70 percent evaluation for the 
psychiatric disability.

(The issues of entitlement to an initial rating for 
schizophrenic reaction, paranoid type, in excess of 50 
percent and entitlement to an earlier effective date for the 
award of service-connection and assignment of the initial 50 
percent rating evaluation for schizophrenic reaction, 
paranoid type, are the subjects of a separate decision of the 
Board.)


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:  Byron Cole Rhodes, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Marine Corps from 
October 1979 to June 1981.  This case comes before the Board 
of Veterans' Appeals (Board) on appeal from an April 1999 
rating decision issued by the Little Rock, Arkansas Regional 
Office (RO) of the Department of Veteran Affairs (VA) in 
which the RO denied the appellant's claim of entitlement to 
an evaluation in excess of 70 percent for his psychiatric 
disability, as well as his claim of entitlement to an earlier 
effective date for that 70 percent evaluation.  

In May 2001, a Travel Board hearing was held in Little Rock 
before the undersigned, who is the Board Member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102.  A transcript 
of the appellant's Travel Board hearing testimony has been 
associated with the claims file.

The Board notes that a different attorney previously 
represented the appellant.  In a November 2001 letter, the 
appellant was notified that VA had revoked that attorney's 
authority to represent VA claimants, effective October 10, 
2001.  The appellant was informed that he could represent 
himself, appoint an accredited veterans' service 
organization, or appoint a different private attorney.  In 
April 2003, the Board was notified that the attorney named on 
the title page was now representing the appellant.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the RO.

2.  A mental disorder is the appellant's only compensable 
service-connected disability.

3.  The appellant's schizophrenia is currently manifested by 
tangential and impaired thinking, poor judgment, paranoid and 
delusional thought content, occasional auditory 
hallucinations, social isolation, limited insight, confusion, 
an inability to follow simple instructions, GAF scores 
between 25 and 45 and the need for antipsychotic medications 
and occasional psychiatric hospitalizations.

4.  It is as likely as not that the appellant's service-
connected disability is of such severity as to preclude him 
from obtaining or retaining substantially gainful employment.

5.  The appellant filed a reopened claim for service 
connection for a psychiatric disability on May 14, 1993.

6.  The RO issued a rating decision in November 1996 that 
granted service connection and assigned a 30 percent rating 
for schizophrenia, as well as an effective date of May 14, 
1993.

7.  In a November 1997 rating decision, the RO increased the 
disability rating for the appellant's service-connected 
schizophrenia from 30 percent to 50 percent, effective May 
14, 1993.

8.  The appellant was notified of this rating increase on 
December 23, 1997; he did not complete an appeal of the 50 
percent rating.

9.  On October 20, 1998, the appellant submitted a claim for 
an increased evaluation of his service-connected psychiatric 
disability.

10.  In April 1999, the RO evaluated the appellant's service-
connected schizophrenia as 70 percent disabling, effective 
from October 20, 1998.

11.  Records of VA treatment for the service-connected 
disability at issue dating through July 2, 1997 were 
considered in the last final denial of a claim for increase, 
in November 1997; the next subsequent date of such treatment 
was July 21, 1997, which is an informal claim for increase 
for the service-connected psychiatric disorder.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, his chronic paranoid schizophrenia precludes him from 
securing or following a substantially gainful occupation; 
thus a 100 percent schedular rating is warranted.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.16, 
4.130, Diagnostic Code 9203 (2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a) (2002)).

2.  The criteria for assigning an effective date of July 21, 
1997, and no earlier, for the assignment of a 70 percent 
rating for the service-connected psychiatric disability have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.321(b), 3.340, 
3.341, 3.400, 4.130 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.159 and 
3.326(a)).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that, with resolution of 
reasonable doubt in the appellant's favor, the evidence 
favors a 100 percent schedular evaluation for the appellant's 
chronic paranoid schizophrenia.  It is also the decision of 
the Board that an effective date of July 21, 1997, and no 
earlier, for the award of a 70 percent evaluation is 
supported by the evidence.

I.  Increased rating claim.

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the appellant's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present level of 
disability is found in the reports of the Social Security 
Administration (SSA) and VA evaluations conducted in August 
1997, May 1998, and March 1999; in private psychiatric 
records dated between March 1996 and November 1998; and in 
the reports of VA outpatient treatment rendered between 1996 
and November 2000.

The Board notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).

Under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.


As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), the global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  See also, 
Cathell v. Brown, 8 Vet. App. 539 (1996); and Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), wherein the Court stated 
that a "GAF of 50 is defined as ['][s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).[']"  The DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (Fourth Edition) describes a 41 to 50 rating 
as involving serious symptoms or any serious impairment in 
social, occupational or school functioning.  A 31 to 40 
rating is described as involving some impairment in reality 
testing or communication or major impairment in several areas 
such as work or school, family relations, judgment, thinking 
or mood.  The example given was that of a depressed man who 
avoided friends, neglected family and was unable to work.  
The appellant's GAF score over the past few years has ranged 
from 25 to only 45 at best.

A March 1996 report from a private psychologist stated that 
the appellant had shown marked improvement from his 
previously psychotic condition.  His psychosis was said to be 
in partial remission, although thought disorder was obviously 
present.  Testing revealed a basic thought disorder with 
marked depression.  The psychologist rendered an Axis I 
diagnosis of schizophrenic disorder, chronic, with paranoid 
and affective features.  The psychologist noted that, even in 
partial remission, the appellant's condition was of such 
severity that there were active psychotic manifestations of 
such extent, severity, depth and persistence as to produce 
complete social and industrial inadaptability.

The appellant underwent a VA psychiatric examination in 
August 1997; he was noted to be casually groomed and to 
demonstrate normal speech patterns.  His mood was neutral and 
his affect was constricted.  His thought processes and 
associations were generally logical and tight; there was no 
significant loosening of associations, nor was there any 
confusion.  The appellant did offer an odd tangential comment 
occasionally.  He was oriented times three and no gross 
impairment of his memory was observed.  He denied delusions.  
The examiner noted some delusion material centered around 
ideas of reference.  The appellant's insight and judgment 
were limited.  The examiner rendered an Axis I diagnosis of 
schizophrenia, paranoid type, chronic and assigned a GAF 
score of 45 on Axis V.  

The appellant has been determined to be eligible for Social 
Security Administration (SSA) disability benefits, beginning 
in 1988, based on a diagnosis of schizophrenia.  He underwent 
an SSA psychiatric evaluation in May 1998.  The report from 
that evaluation indicates that the appellant was oriented to 
time person and place.  He demonstrated a rather flat affect, 
grandiose delusions, circumstantial, disconnected and 
tangential thinking, marked looseness of associations and 
normal speech.  The psychiatrist stated that the appellant 
was fairly independent in everyday activities, but that he 
would be unable to do or follow even simple instuctions, much 
less complex ones.  The psychiatrist rendered Axis I 
diagnoses of schizoaffective disorder/paranoid schizophrenia, 
chronic, as well as an Axis II diagnosis of a personality 
disorder.  The psychiatrist rendered a GAF score of 40 on 
Axis V.

In November 1998, the appellant underwent a private 
psychological evaluation.  He presented with prominent 
symptoms of disordered and delusional thinking.  He was 
casually groomed and oriented to person, place and time.  
Reality contact was grossly intact, but he was able to only 
superficially comprehend verbal instructions.  Insight and 
judgment were poor.  His responses were characterized by 
tangential and often paranoid and delusional content.  The 
appellant's mother stated that he could not keep his thoughts 
together and that lately, if he got off his medications, he 
would get very aggressive.  The psychologist rendered an Axis 
I diagnosis of schizophrenia, paranoid type, chronic, as well 
as an Axis II diagnosis of a personality disorder.  The 
psychologist rendered a GAF score of 25 on Axis V.

The appellant underwent another VA psychiatric examination in 
March 1999.  He was casually groomed, conversed readily, 
occasionally emitted inappropriate laughter, had limited eye 
contact with the examiner and demonstrated speech that was 
difficult to understand.  His mood was generally neutral, 
with an occasionally inappropriate affect.  His thought 
processes and associations displayed some loosening of 
associations.  No gross confusion was observed.  He was 
oriented in all spheres and no gross impairment in memory was 
observed.  The appellant reported a recent auditory 
hallucination.  Delusional material was not particularly 
evident.  The examiner rendered an Axis I diagnosis of 
schizophrenia, paranoid type, chronic and assigned a GAF 
score of 45 on Axis V.  The examiner noted that the appellant 
displayed severe impairment in functioning because of his 
psychiatric disorder.

Review of the appellant's VA outpatient treatment records 
reveals that the appellant reported doing well on his 
medications in May 1997.  His paranoid schizophrenia was 
noted to be well controlled, but he was noted to display 
symptoms of bipolar disorder.  The appellant was described as 
unkempt and anxious.  He maintained good eye contact.  His 
thought processes were tangential.  His mood was good and his 
affect euthymic.  He demonstrated concentration and recall.  
He did not display lability.  His judgment and insight were 
good.  Mental health clinic notes dated in August 1997, and 
April 1998, indicated that the appellant was alert and able 
to answer questions without difficulty, that there was no 
evidence of psychotic thought processes and that he was doing 
well on his medications.  In September 1999, the appellant 
was noted to appear to be more confused.  A May 2000 
psychiatrist note indicates that the appellant had last 
worked in 1988, and that he had worked in sheltered areas 
previously, but was unable to do that currently.  The 
psychiatrist noted that the appellant displayed loose 
associations and had difficulty getting his point across.  He 
was not currently hearing voices and he was not severely 
anxious or depressed.  He was noted to have poor social 
skills.  The psychiatrist rendered a diagnosis of 
schizophrenia and stated that the appellant was "severely 
disabled and unable to carry on any gainful employment due to 
his service-connected disability."  This psychiatrist 
repeated this assessment after examining the appellant again 
in November 2000, when the appellant was described as 
remaining borderline psychotic and unable to work due to his 
mental illness.

The evidence of record includes a VA Form 21-4192 that was 
submitted by the appellant's part-time employer in February 
2000.  The employer stated that the appellant worked 
approximately 13 hours per week between October and December 
of 1996.  The employer further stated that the appellant was 
discharged due to his mental health problems.

The evidence of record reveals that the appellant was living 
in some sort of mental health facility in December 1996, and 
that he was placed under a court order the next month so that 
he might receive further treatment.  The appellant testified 
at his May 2001 Travel Board hearing that he had received 
similar additional treatment at these state facilities 
approximately a year-and-a-half prior to the hearing.  

In the Board's opinion, the evidence establishes that the 
appellant's psychiatric disability is so severe as to 
preclude substantially gainful employment.  In this regard, 
the record shows that he has not been able to maintain any 
job since 1988, that he has lost employment due to his mental 
illness, that he has had difficulty with his family due his 
mental illness, and that a VA psychiatrist has concluded that 
the appellant's schizophrenia is a serious employment 
handicap.  In addition, the appellant has demonstrated such 
symptoms as severe impairment in his thought processes and 
persistent delusions or hallucinations.  

The Board recognizes that the medical evidence of record 
indicates that there is overlap in symptomatology between the 
appellant's service-connected schizophrenia and his other 
Axis I and II diagnoses, including non-service-connected 
personality disorder(s).  The Board also recognizes that it 
is only possible for medical personnel to hazard a guess as 
to how much of the appellant's symptomatology is due to the 
schizophrenia.  Consequently, all the disabling 
manifestations that may be due to the service-connected 
schizophrenia are considered in rating the disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (When it is not 
possible to separate the effects of the service-connected 
condition versus a nonservice-connected condition (such as a 
personality disorder), 38 C.F.R. § 3.102 requires that 
reasonable doubt be resolved in the claimant's favor, thus 
attributing such signs and symptoms to the service-connected 
disability).

Based on its review of the relevant evidence relating to the 
psychiatric disability discussed above, and giving the 
benefit of the doubt to the appellant, the Board finds that 
it is as likely as not the appellant is precluded from work 
by his service-connected psychiatric disability as he is by 
his other, non-service-connected impairments.  In light of 
the above, and given his need for inpatient and outpatient 
care over the years, including the need for daily 
medications, the Board concludes that it would be unlikely 
for him to be able to secure or follow a substantially 
gainful occupation.  Accordingly, a 100 percent schedular 
evaluation is warranted.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board finds that VA's duties with respect to the 
appellant's increased rating claim have been fulfilled, 
particularly in light of the grant of benefits herein.  
Furthermore, the appellant was notified of the information 
necessary to substantiate his increased rating claim.  
Specifically, the appellant was advised and notified of the 
evidence necessary to establish a higher rating for his 
schizophrenia in the Statement of the Case (SOC) issued in 
May 1999.  The Board finds that the discussions in the rating 
decision, the SOC and RO letters sent to the appellant in 
effect informed him of the information and evidence that 
would needed to substantiate his increased rating claim and 
complied with VA's notification requirements.  Therefore, VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded VA 
medical examinations.  Social Security Administration 
records, private records and VA medical records have been 
associated with the claims file.  The appellant was offered 
the opportunity to submit additional evidence, but he did not 
do so.  There is no indication that additional relevant 
medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the increased rating for 
schizophrenia have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  

Moreover, given the completeness of the present record which 
shows substantial compliance with the notice and assistance 
provisions of the new legislation the Board finds no 
prejudice to the appellant by proceeding with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  

In addition to performing the pertinent development required 
under VCAA and the implementing regulations, the RO notified 
the appellant of his right to submit evidence.  It would not 
breach his rights under VCAA and/or the implementing 
regulations for the Board to proceed to review the appeal.  
Furthermore, the appellant has not asserted that the case 
requires further development or action under VCAA or the 
implementing regulations.

II.  Earlier effective date claim.

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for increased benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  38 C.F.R. § 3.157.

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability precedes 
the claim by a year or less, the date 
that the increase is shown to have 
occurred (factually ascertainable) (38 
C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.  

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  
38 C.F.R. §§ 3.155, 3.400(o)(2).

In this case, the RO, in an April 1999 rating decision, 
granted an effective date of October 20, 1998, for the 
assignment of an increased rating of 70 percent for the 
appellant's psychiatric disability.  The appellant contends 
that his entitlement to a 70 percent evaluation for his 
schizophrenia should be effective from an earlier date.

Determining the date of claim in this instance is complicated 
by multiple claims and appeals concerning the percentage and 
effective dates of the evaluations assigned for the service-
connected psychiatric disability.  Following the Board's 
grant of service connection, a November 1996 rating decision 
initially assigned a 30 percent evaluation, effective from 
the grant of service connection in May 1993.  The RO notified 
the appellant of that determination in November 1996, 
inquired whether he was satisfied with the evaluation and 
effective date, and informed him that if he was not satisfied 
his appeal would be continued.  

Consistent with the caselaw then in effect, which changed 
during 1997, the RO issued an SSOC in January 1997 that 
discussed the issues of "Evaluation of schizophrenic 
reaction, paranoid type currently evaluated as 30 percent 
disabling" and "Entitlement to an earlier effective date of 
service connected schizophrenic reaction, paranoid type" 
without having received a response to its November 1996 
letter.  The appellant's representative claimed entitlement 
to a total rating based on individual unemployability due to 
service-connected disability (TDIU) due to schizophrenia and 
claimed entitlement to "an earlier effective date" in a 
written statement submitted later in January 1997.  The 
appellant's representative also expressed disagreement with 
the disability rating assigned to schizophrenic reaction at 
the personal hearing conducted in July 1997.

In a November 25, 1997 rating decision, the RO increased the 
disability rating for the appellant's service-connected 
schizophrenia from 30 percent to 50 percent, effective May 
14, 1993.  The veteran was informed of this action by a 
letter dated December 24, 1997.  As discussed below, the 
appellant did not complete an appeal from this action.  
Consequently, the November 25, 1997 decision is final.

The RO issued an SSOC concerning the initial evaluation of 
the disability, and the effective date, on December 23, 1997.  
The cover letter indicated that a substantive appeal had not 
been received, and that appellate rights would expire 60 days 
from the date of the cover letter.  The appellant has not 
alleged that he did file a substantive appeal subsequent to 
the December 23, 1997 SSOC.  The Board dismissed the appeal 
from the initial rating for schizophrenic reaction and for an 
earlier effective date for the award of service connection in 
May 1998.  The Court vacated the May 1998 decision dismissing 
the appeal in March 1999.  The Board again dismissed the 
appeal as to those issues in April 2000, and the Court 
vacated that decision in June 2002.  By a separate decision 
on this date, the Board again dismisses the appeal from the 
initial rating for schizophrenic reaction and for an earlier 
effective date for the award of service connection.  Thus, 
the November 1996 rating decision is final.

The November 1997 rating decision, which assigned a 50 
percent rating, is also final.  As noted above, the veteran 
was informed of this decision by letter dated December 24, 
1997.  The RO informed the appellant that the case was 
transferred to the Board by a letter dated March 23, 1998; 
this relates to the transfer of the file prior to the Board's 
May 1998 decision.  The record contains a letter from the 
veteran's representative, addressed to the RO, dated 
September 28, 1998, and received by the RO on the following 
day, which states only:  Please accept this correspondence as 
[the veteran's] appeal for increased rating for his service-
connected schizophrenia.  

The RO responded to the veteran's representative, by letter 
dated October 13, 1998, that it appeared that the issue was 
currently before the Court, and that, since the Court had yet 
to resolve the issue, the representative could not re-
initiate an appeal.  The RO provided the representative with 
appellate rights, if he disagreed with that decision.  The 
record does not contain any notice of disagreement with the 
RO's decision that the September 28, 1998, letter did not 
initiate an appeal.  Accordingly, the RO's decision not to 
accept the September 1998 correspondence as an NOD is final.  
See 38 C.F.R. § 19.28.  Consequently, the November 1997 
rating decision is also final.

Rather than appeal the RO's decision that the September 1998 
letter did not initiate an appeal, the attorney submitted a 
letter, received by the RO on October 20, 1998, that stated 
only:  please accept this correspondence as [the veteran's] 
application for increased rating for his service-connected 
schizophrenia.  This ultimately led to the April 1999 rating 
decision in which the RO evaluated the appellant's service-
connected schizophrenia as 70 percent disabling, effective 
from October 20, 1998.

The appellant argues that his entitlement to a higher rating 
for schizophrenia arose at a date earlier than October 20, 
1998.  The October 1998 correspondence is the earliest claim 
for increase following the last final rating decision in 
November 1997.  Because the decisions on earlier claims are 
now final, the earlier claims cannot form a basis for an 
earlier effective date for the 70 percent rating assigned by 
the RO in April 1999.  

VA records of treatment for the service-connected disability 
may be informal claims for increase, under 38 C.F.R. § 3.157.  
In this case, the RO considered records of VA treatment for 
the disability at issue dated through July 2, 1997 in its 
last final rating of November 1997.  Subsequently, additional 
VA records of psychiatric treatment were received.  The next 
one following July 2, 1997 is dated July 21, 1997.  Thus, 
July 21, 1997 may be considered the date of an informal claim 
for increase.  

The effective date of increase is not necessarily the date of 
the claim.  As discussed in Harper, the effective date of 
increase also depends upon when the increase in disability 
occurred.  If the increase in disability occurred after the 
date of claim, the effective date of the increased award 
cannot be earlier than the date of the increase in 
disability.  

In this case, it is not entirely clear from the record when 
entitlement to a higher disability evaluation arose.  The 
earliest evidence showing an increase in disability is the 
November 20, 1998 private psychological evaluation, which the 
RO received on December 1, 1998.  However, the RO granted the 
70 percent evaluation from the date of the claim, even though 
that was the earlier, and not the later, date.  Lacking clear 
evidence that the increase in disability was, in fact, either 
later than then date of the July 21, 1997 informal claim for 
increase or within the one year prior to the date of the 
informal claim, the Board will assign an effective date of 
July 21, 1997 for the 70 percent disability evaluation 
assigned by the RO in the November 1997 rating decision.  See 
Harper, supra.  The Board does not find a basis upon which to 
assign an effective date earlier than July 21, 1997 for the 
70 percent disability evaluation.  As noted above, earlier 
claims for increase were adjudicated and are now final.

The Board also finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  Unlike many questions 
subject to appellate review, claims for an earlier effective 
date -- like those for clear and unmistakable error -- by 
their very nature, have a somewhat limited focus.  The RO, in 
the denial notification letter of April 1999 and the 
Statement of the Case (SOC) issued in May 1999, has set forth 
the law and facts in a fashion that clearly and adequately 
informed the claimant of the very limited and specific type 
of evidence needed to substantiate his claim.

The evidence that would be material to the claim for an 
earlier effective date essentially concerns the level of the 
veteran's disability within one year before the date of the 
July 1997 claim - most of which was considered in connection 
with earlier decisions that are now final -- or evidence 
received by VA earlier than that date which could be 
construed as a claim for increase.  The appellant has neither 
submitted information nor made reference to any VA facility 
where he was treated for his schizophrenia during the period 
in question that is not already of record.  It appears clear, 
therefore, that no outstanding Federal Government record that 
could substantiate the claim has been identified by the 
appellant.  Moreover, he has submitted additional evidence 
concerning the level of his disability as recently as July 
2002.  Given the circumstances of this matter, the Board 
cannot find any basis under the VCAA to defer adjudication.  
Moreover, it appears equally clear that the implementing 
regulations issued under the VCAA do not change the picture 
in this matter, since they affect only VA notice and 
development procedures, and not the underlying substantive 
law as to basic eligibility for VA benefits.  Furthermore, no 
argument that application of the VCAA could be beneficial to 
the appellant has been advanced by the appellant.

Accordingly, the Board finds that it can proceed to decide 
this matter without prejudice to the claimant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Moreover, the Board finds 
that VA has satisfied its duty to assist the appellant in 
apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claim, under both former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (1991); Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (codified as amended at 
38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)).  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

	(CONTINUED ON NEXT PAGE)




ORDER

A 100 percent schedular evaluation for schizophrenia is 
granted, subject to the regulations governing payment of 
monetary benefits.

Entitlement to an effective date of July 21, 1997, and no 
earlier, for the assignment of a 70 percent rating for the 
service-connected psychiatric disability is granted, subject 
to the regulations governing payment of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

